Citation Nr: 0818747	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-39 621	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the right upper extremity injuries sustained in 
November 1969 were incurred in the line of duty.

2.  Entitlement to service connection for the residuals of a 
gunshot wound of the right upper extremity.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from June 1968 to April 
1972; he received an honorable discharge.  This case comes to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In February 2008, a videoconference hearing was held between 
the St. Louis RO and the Board in Washington, DC before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.

After the appellant provided testimony to the Board, he 
submitted additional evidence in April 2008.  This evidence 
consisted of Social Security Administration (SSA) record, VA 
medical treatment records dated from January 2003 to February 
2004, as well as private medical records dated in 1995.  The 
appellant also submitted a written waiver of review of that 
evidence by the agency of original jurisdiction (AOJ).  
Therefore referral to the RO of the evidence received 
directly by the Board is not required.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1969, while serving on active duty, the 
appellant was shot by a police officer and thereby sustained 
injuries of his right upper extremity.

2.  No hospital records for emergency treatment immediately 
following the shooting have been located; likewise, no police 
or court records relating to the shooting have been located.

3.  There is no line of duty finding by the service 
department; available service personnel records reflect that 
the appellant was not charged with any offense, and suffered 
no lost time as a result of this incident.

4.  There is no objective evidence of record that the 
November 1969 shooting of the appellant was proximately 
caused by abuse of alcohol or the result of his own willful 
misconduct. 

5.  Service connection for the residuals of the November 1969 
shooting is warranted.

6.  The appellant was not treated for any chronic psychiatric 
disorder while he was on active duty or until many years 
after service.

7.  The appellant's claimed psychiatric pathology is not 
attributable to his active military service, or to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the gunshot wound sustained in November 1969 was 
incurred in the line of duty.  38 U.S.C.A. §§ 105, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.1(m), (n), 3.102, 3.159, 3.301 
(2007).

2.  The appellant has residuals of a gunshot wound to the 
right upper extremity that are the result of injury incurred 
during active military service, and the criteria for a grant 
of service connection are met.  38 U.S.C.A. §§ 1101, 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.  The criteria for the establishment of service connection 
for a psychiatric disorder have not been met.  38 U.S.C.A. 
§§ 105, 1101, 1110, 5102, 5103, 5103A, 5107 West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, as to the right shoulder gunshot wound 
residuals, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

As for the psychiatric disorder claim, the appellant was 
notified of the information necessary to substantiate his 
psychiatric disorder service connection claim by 
correspondence dated in May 2004 (prior to the initial April 
2005 AOJ decision in this matter).  This document informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In that letter, the RO 
informed the appellant about what was needed to establish 
entitlement to service connection.  The letter informed the 
appellant of what evidence was required to substantiate the 
psychiatric disorder service connection claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information in his possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Although the RO did not advise the appellant of such 
information concerning ratings and effective dates, because 
the psychiatric disorder service connection claim is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board acknowledges that the VCAA letters 
sent to the appellant do not satisfy all the requirements, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome.  For the reasons discussed 
below, the error did not affect the essential fairness of the 
adjudication.

The Board finds that any notice error(s), such as the 
provision of notice for the service connection claim after 
the initial decision by the AOJ, did not affect the essential 
fairness of the adjudication because the appellant could be 
expected to understand what was needed to establish service 
connection from the May 2004 notice letter sent to him by the 
RO and from the October 2005 Statement of the Case (SOC) and 
the November 2007 Supplemental Statement of the Case (SSOC).  
In particular, the May 2004 letter informed the appellant of 
the need to submit evidence that he currently had a 
psychiatric disorder, that this disorder had its onset in 
service and that there was a relationship between his 
psychiatric disorder and service.  In the May 2004 letter; 
the appellant was told that he should submit medical 
evidence; that he could submit statements from individuals 
who knew him when he was in service; that he should inform 
the RO about treatment at VA and private facilities; that he 
could submit his own statement about his condition; and that 
he should submit all pertinent evidence in his possession.  
The appellant was informed of the pertinent regulations for 
service connection in the rating decision, the SOC and the 
SSOC.

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his psychiatric service 
connection claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  The appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his service connection claim and given 
ample time to respond.  The information submitted by the 
appellant and the testimony provided by the appellant 
exemplifies the appellant's knowledge of what he had to 
demonstrate in order to establish service connection for his 
psychiatric condition.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the notice error(s) did not 
affect the essential fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his service connection claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, SSA records and private and VA medical records 
have been associated with the claims file.  The appellant was 
afforded a Board videoconference hearing.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence the appellant was ever 
diagnosed with any chronic psychiatric disorder at any time 
during service or within one year after his separation from 
service.  While the appellant maintains that he currently has 
psychiatric pathology that is linked to his service, there is 
no competent medical opinion of record to that effect.  There 
is no evidence of record to establish that the appellant has 
the medical expertise that would render competent his 
statements as to an etiologic nexus between his current 
condition and his military service.  The record does not 
establish that the appellant or his representative has the 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These lay 
statements are insufficient to trigger VA's duty to provide 
an examination; VA is not obligated to provide an examination 
for a medical nexus opinion where, as here, the supporting 
evidence of record consists only of a lay statement.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

The appellant was provided with notice as to the medical 
evidence needed for service connection, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Line of duty

Under VA laws and regulations, an injury incurred during  
service will be deemed to have been incurred in the "line of 
duty" unless such injury or disease was the result of the 
veteran's own willful misconduct.  A service department  
finding that injury, disease, or death occurred in line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA.  
38 U.S.C.A. § 105(a); 38 C.F.R. § 3.1(m).

"Willful misconduct" is an act involving conscious wrongdoing 
or a known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).

If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability, the disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

An injury or disease incurred during service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol.  Alcohol 
abuse means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to the user.  38 C.F.R. § 3.301(d); 38 U.S.C.A. § 105; 
38 C.F.R. § 3.1(m).

In short, the line of duty presumption is rebuttable where 
the "preponderance of the evidence" indicates that the 
veteran's (injury or) death was due to his own willful 
misconduct.  See Thomas v. Nicholson, 423 F.3d 1279 (Fed. 
Cir. 2005).

The appellant testified at his February 2008 videoconference 
hearing that, at the time in question, he had been drinking, 
that he was a passenger in a car driven by a woman who had 
not been drinking and that while he and his companions were 
ascertaining the proper route to travel, they were approached 
by a man in a business suit.  The appellant felt danger from 
this unidentified man, got out of the car and confronted him 
with a knife.  The man, who was a police detective, then shot 
the appellant.  The appellant said that he was initially 
charged with felony assault and attempt to kill a police 
officer.  In his April 2005 Notice of Disagreement, the 
appellant stated that the charges against him were eventually 
reduced to a misdemeanor and that he paid a $58.00 fine.

In the present case, the evidence of record indicates that 
the appellant was shot by a plainclothes police officer in 
November 1969.  No records from the private hospital where 
the appellant was initially treated have been located.  There 
is no objective evidence of record that the appellant was 
legally intoxicated or that he was charged with drunkenness.  
No records were found from the Kansas City Police Department, 
or the pertinent judicial system; the appellant has stated 
that all charges other than a misdemeanor charge with a small 
fine were dropped.  Evidence from the National Personnel 
Records Center indicated that no line of duty investigation 
was undertaken in relation to the shooting.  The appellant's 
service personnel records show that he was awarded an 
honorable discharge, that he had no lost time in relation to 
the shooting, that no punitive action was taken towards him 
in November 1969, and that his performance ratings on all 
criteria were 7/9 for the period from September 2, 1969 to 
March 1, 1970.   

Thus, the evidence simply does not establish that the 
November 1969 police shooting was the proximate and immediate 
cause, or otherwise the result, of the appellant's 
intoxication from alcohol.  Nor does the evidence establish 
that the November 1969 shooting was the result of any willful 
misconduct on the appellant's part.  Absent such evidence, it 
cannot be found that the injuries the appellant sustained in 
the November 1969 shooting were not incurred in the line of 
duty.  

With resolution of reasonable doubt in the appellant's favor, 
the gunshot wound sustained in November 1969 was incurred in 
the line of duty.  Therefore, the appellant's current 
residuals from the November 1969 gunshot wound to the right 
upper extremity are the result of injury incurred during 
active military service, and the criteria for a grant of 
service connection have been met for those residuals.

Service Connection-Psychiatric Disorder

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Psychoses 
will be considered to have been incurred in service if 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service even though 
there is no evidence of such disease during service.  
38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service. 38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the term "disability" 
as used in 38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition." Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The appellant testified at his February 2008 videoconference 
hearing that he had been treated for a psychiatric disorder 
at Barksdale Air Force Base in 1970.  He said that he had 
been placed in restraints while being treated and that he had 
not been told his diagnosis; he contends that this event was 
a bipolar episode.  The appellant further testified that he 
was first diagnosed with schizoaffective disorder in the 
1980s.  

Review of the appellant's service treatment records reveals 
that he was admitted to the hospital on July 18, 1969; at 
that time he was described as drunk and disorderly.  He was 
very combative, so full restraints were applied.  These 
restraints were removed the next day.  The July 20, 1969 
discharge note indicates that the appellant had been admitted 
for acute alcohol intoxication.  The appellant underwent a 
service separation examination in March 1972; he was found to 
be psychiatrically normal.  On the associated report of 
medical history, the appellant complained of depression and 
loss of memory.

Review of the appellant's post-service medical records 
reveals that, in 1995, he was hospitalized for psychiatric 
treatment at state and private hospitals.  The associated 
records indicate that the appellant had, at that time, a 
history of schizoaffective disorder.  It was also indicated 
that the appellant's psychiatric history dated back to 1984.  
A March 2002 VA mental health clinic treatment note indicates 
that the appellant was being seen for the first time at that 
facility; he was noted to be seeking treatment and 
medications for bipolar disorder.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303.  Certain 
chronic disabilities, including psychoses, may be presumed to 
have been incurred in service if they become manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the appellant's currently demonstrated psychiatric pathology 
cannot be said to be related to service by way of direct 
incurrence or by manifestation within the presumptive period, 
service connection for a psychiatric disorder, including 
schizoaffective disorder and bipolar disorder, must be 
denied.  The evidence of record is not in equipoise on the 
question of whether the appellant's psychiatric pathology 
should be service connected.

Firstly, to the extent that the appellant is shown to have a 
psychiatric disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Secondly, the evidence of record does not indicate that the 
appellant received any in-service treatment for a chronic 
psychiatric condition; he was treated on one occasion for 
acute alcohol intoxication and this condition resolved 
without sequelae.  The service treatment records do not 
contain any notation of any diagnosis of a psychiatric 
disorder.  There is no evidence of record that the appellant 
was treated for any psychosis or other psychiatric disorder 
within 12 months of his separation from service in April 
1972.  There is no evidence of record to suggest that a 
chronic psychiatric condition existed until 1984, as noted in 
private treatment records dated in 1995.  The appellant 
himself has testified that he was first diagnosed with 
schizoaffective disorder in the 1980s.

The absence of any diagnosis of the claimed psychiatric 
pathology in the service medical records between 1968 and 
1972 constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any psychiatric 
disorder during his service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any psychiatric disorder until more than twenty 
years after the appellant's 1972 separation from service is 
itself evidence which tends to show that no psychiatric 
disorder was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the private psychiatric treatment 
records from 1995 that state that the appellant's psychiatric 
history dated from 1984, as well as the appellant's testimony 
that he was diagnosed with schizoaffective disorder in the 
1980s.  This is positive evidence that the appellant was not 
experiencing any psychiatric disorder shortly after his 
separation from service or three years later or even twenty 
years later.  The Board notes that the testimony and written 
statements of the appellant to the effect that his 
psychiatric pathology, including bipolar disorder, is 
causally connected to his active service are not probative as 
there is no evidence in the record that he has any medical 
knowledge or expertise to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the appellant's current 
psychiatric pathology was in any way linked to any incident 
of his active service.  There is no competent medical opinion 
of record that provides an etiologic link, whether by 
causation or by aggravation, between the appellant's current 
psychiatric pathology and his active service.

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
psychiatric disorder and his military service.  Moreover, it 
is not shown that any of his current psychiatric pathology is 
proximately due to, the result of, or aggravated by service 
or by a service-connected disease or injury.  Nothing in the 
clinical evidence of record indicates that any part of the 
appellant's current psychiatric disorder is related to any 
physical condition, including his right upper extremity.  
There is no medical opinion of record etiologically relating 
any of the appellant's claimed psychiatric pathology to any 
in-service occurrence or event.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's claimed 
psychiatric condition is not related to his active service.  
While it is apparent that the appellant does suffer from a 
psychiatric disorder, the medical evidence of record as a 
whole supports the proposition that there is no etiological 
relationship between the origin and/or severity of that 
condition and service.  The Board has scrutinized the record 
with a view towards ascertaining whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorder was incurred by any incident of military 
service, but it has gleaned no such supporting evidence or 
suggestion thereof. Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection). See Bingham v. 
Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. 
Nicholson, 20 Vet. App. 307, 312-313 (2006).

The Board is cognizant of the appellant's own statements to 
the effect that he has an acquired psychiatric disorder that 
is etiologically related his military service.  Nevertheless, 
the evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has considered the appellant's oral and written 
testimony, as well as the statements of his representative, 
submitted in support of his argument that he has a nervous 
condition as a result of his service.  The appellant's 
statements, and those of his representative, are not 
competent evidence of a nexus between an acquired psychiatric 
condition and the appellant's military service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence 
and, accordingly, his claim for service connection for an 
acquired psychiatric condition must be denied.

Furthermore, there is no competent medical evidence of the 
existence of a diagnosis of a psychosis within a year of the 
appellant's separation from active service to support 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309.  Psychoses are entitled to service connection on a 
presumptive basis under certain conditions.  See 38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. § 3.309(a).  However, the 
evidence of record does not establish that the appellant was 
diagnosed with any psychiatric condition until 1984 - more 
than twenty years after his separation from active military 
service.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claim for a psychiatric disorder.  Since 
the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

The right upper extremity gunshot wound was incurred in the 
line of duty; service connection is granted for the residuals 
of that gunshot wound.

Service connection for a psychiatric disorder is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

Review of the appellant's service treatment records reveals 
that the appellant sought treatment for complaints of low 
back pain for one month in September 1970; lower lumbar 
spasms were noted on physical examination.  In February 1971, 
the appellant was the driver of a motorcycle and he was hit 
by a car that ran a stop sign.  The appellant did not 
complain of any back problem at hat time.  In March 1971, the 
appellant sought treatment for low back pain; the physical 
examination was negative.  The appellant underwent a service 
separation examination in March 1972; he reported recurrent 
low back pain, but there were no findings on physical 
examination.  The examiner mentioned the appellant's 
occasional use of back support since 1965 (prior to service).

The report of the MRI testing that was conducted in October 
2004 documents anterior wedging of the L1 vertebral body that 
may be related to prior injury.  There also was an annular 
bulge at L4-5 and mild narrowing of the L5-S1 foramina 
bilaterally.

An April 2007 VA nurse practitioner note states that the 
appellant had been followed in the VA pain clinic for his 
back pain problem during the prior two-year period.  However, 
no VA records dated in 2005 or 2006 are of record.  VA is, 
therefore, on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.

While the appellant was afforded a VA medical examination, as 
the medical opinion of record was based on incomplete medical 
records, it is of little or no probative value.  See Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his service connection 
claim, and of what part of such evidence 
he should obtain and what part the 
Secretary will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be notified to submit all 
pertinent evidence he has in his 
possession.

2.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for back problems since 
service, and secure all available 
relevant reports not already of record 
from those sources.  To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  All pertinent VA treatment records 
for the appellant dated from service to 
the present not already of record should 
be identified and obtained, including 
those noted in the April 2007 VA nurse 
practitioner note stating that the 
appellant had been followed in the VA 
pain clinic for his back pain problem 
during the prior two-year period.  These 
records should be associated with the 
claims file.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for 
orthopedic evaluation to determine the 
nature, onset date and etiology of any 
low back pathology.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should state 
in the report whether said claims file 
review was conducted.  All necessary 
tests, such as x-rays, should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The results of 
any radiographic/imaging examinations of 
record should be discussed, including the 
clinical significance of the October 2004 
MRI finding of a possible prior injury at 
L1.  The examination report should 
include a detailed account of all 
manifestations of low back pathology 
present.  (An opinion should be provided 
based on review of the claims file alone 
if the appellant fails to report for the 
examination.)

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis 
and etiology of any lumbar spine disorder 
found.  The examiner should offer an 
opinion as to whether the onset of any 
current low back disorder is attributable 
to the veteran's military service.

The examiner must address the questions 
of:
a.  Whether the appellant has any 
arthritis, any degenerative disc 
disease or other pathology in his 
lumbar spine?

b.  Whether the appellant's current 
lumbar spine pathology is causally 
or etiologically related to his 
period of military service (1968 to 
1972), to include the motorcycle 
accident that occurred in 1971, or 
to some other cause or causes?  (It 
is not necessary that the exact 
causes--other than apparent 
relationship to some incident of 
service be delineated.)

c.  Whether the veteran's current 
low back pathology is related to 
symptoms or signs he may have had in 
service beginning in 1970 when he 
was first treated for low back pain 
(particularly those signs and 
symptoms documented in the service 
medical records)? 

d.  Whether the veteran's current 
lumbar spine pathology is related to 
symptoms and signs that may have 
occurred within one year of the 
appellant's service separation in 
April 1972? 

e.  If any current lumbar spine 
pathology/defect clearly preexisted 
military service, can it be 
concluded with clear and 
unmistakable certainty that the pre-
existing pathology/defect did not 
undergo a worsening in service to a 
permanent degree beyond that which 
would be due to the natural 
progression of the condition?

5.  Upon receipt of the VA orthopedic 
examination report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).  

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including direct service 
connection, presumptive service 
connection and Cotant v. Principi, 17 
Vet. App. 116, 123-30 (2003).  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


